DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed April 12, 2021 is acknowledged.  Claims 1-3 and 5-21 are pending in the application.  Claim 4 has been cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 12, 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14, 15, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 14 recites “adjusting the cycloalanylalanine content of the composition to 2.4 to 7 mg/100 mL” and this claim depends upon claim 13.  Since there is no mention of an adjusting step in claim 13, it is uncertain exactly how the adjusting step of claim 14 is performed.  Therefore, the scope of the claim is indefinite.
SEE ALSO claim 15, which depends upon claim 13 and the recitation of “adjusting the caffeine content of the composition to 6 to 110 mg/100 mL”.
SEE ALSO claim 19, which depends upon claim 17 (no mention of an adjusting step), and the recitation of “adjusting the cycloalanylalanine content of the composition to 2.4 to 7 mg/100 mL”
SEE ALSO claim 20, which depends upon claim 17 (no mention of an adjusting step), and the recitation of “adjusting the caffeine content of the composition to 6 to 110 mg/100 mL”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 5-21 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. WO 2014200000 (hereinafter “Yamamoto”) (refer to the corresponding patent family member US 20160106130, which is published in English) in view of Hayakawa et al. JP 2013138631 (hereinafter “Hayakawa”) (refer to the corresponding machine translation).
With respect to claims 1-3 and 5-21, Yamamoto discloses preparing a foodstuff or drink (claims 9, 16, and 21), such as a green tea drink (claim 11) or a coffee drink 
However, Yamamoto does not disclose the drink comprises a caffeine content of 1 to 190 mg/100 mL or adjusting a caffeine content of the drink to 1-190 mg/100 mL.
Hayakawa discloses providing a drink, such as a packaged coffee drink (claim 12), comprising .0001% to 0.12% (.1 to 120 mg/100 mL) caffeine (claims 1, 3, 5, 13, 15, 17, 18, and 20) and diketopiperazines to provide a ratio of caffeine to diketopiperazines of greater than 100 (claim 6).  The coffee drink may be produced by preparing two coffee extracts, subjecting one extract to an activated carbon treatment to reduce the amount of caffeine, and mixing the extracts in order to control the content ratio of caffeine to diketopiperazines (adjusting the caffeine content, claims 15 and 20). (Abstract; and paragraphs [0001], [0008]-[0011], [0015]-[0017], [0033], and [0039]).
Based upon the fact that Yamamoto and Hayakawa similarly teach preparing drinks comprising diketopiperazines and caffeine, Hayakawa discloses controlling the content ratio of caffeine to diketopiperazines in order to obtain good taste and improved flavor (paragraphs [0009] and [0017]), Yamamoto discloses preparing tea and coffee Yamamoto discloses the diketopiperazine(s) preparations are highly versatile to be mixed in designing the flavor of drinks (paragraphs [0066] and [0178]), and the desired taste, flavor, diketopiperazine, and caffeine contents of the beverage are a matter of choice, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of Yamamoto and Hayakawa, to control the ratio of caffeine and diketopiperazines (cycloalanylalanine) by adjusting the caffeine and diketopiperazines (cycloalanylalanine) contents of the beverage product with the expectation of successfully preparing a beverage with desirable organoleptic qualities comprising caffeine content (Y) and cycloalanylalanine content (X) that also satisfies the expression of Y ≤ 240log10(X) + 720 and Y ≥ 1.5log10(X) + 4.5, particularly in view of the fact that; "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages " In re Peterson 65 USPQ2d 1379 (CAFC 2003). Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.
Further, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of the instant case.  At page 234, the Court stated as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected 

Additionally, absent any clear and convincing evidence to the contrary, suppressing bitterness of caffeine and astringency of cycloalanylalanine would naturally occur from said methods of claims 17 and 18 since Yamamoto in view of Hayakawa positively recites all of the claimed process steps, Yamamoto discloses a drink (such as coffee or tea which are well known to comprise various amounts of caffeine) comprising a total amount of diketopiperazines (cycloalanylalanine) of at least 10 µg/100 g or .01 mg/100 mL can have a good taste without having bitterness (paragraphs [0066] and [0178]), Hayakawa discloses controlling the content ratio of caffeine to diketopiperazines in order to obtain good taste and improved flavor (paragraphs [0009] and [0017]), and the suppressed bitterness of caffeine and astringency of cycloalanylalanine are an intended result of the claimed processes.

Response to Arguments
Applicant’s arguments filed April 12, 2021 have been fully considered.
Due to the amendments to the claims, the 35 USC 112 rejections in the previous Office Action have been withdrawn.  However, the 35 USC 112 rejection above is necessitated by the amendments to the claims (P7).
Applicant’s arguments with respect to Yamamoto in view of Hayakawa have been fully considered, but they are unpersuasive (P7-P10).
Applicant respectfully submits that Yamamoto in view of Hayakawa does not teach or suggest "a cycloalanylalanine content of 2.4 to 14 mg/100 mL" as recited in 
Examiner disagrees.  Yamamoto is not limited to the examples since the reference also teaches producing a plant extract containing a high concentration of Yamamoto successfully teaches the claimed cycloalanylalanine content.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
Further, while Hayakawa does not disclose all the features of the presently claimed invention, Hayakawa is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely, controlling the ratio of caffeine and diketopiperazines by adjusting the caffeine and diketopiperazines (cycloalanylalanine) contents of the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESHA L. MCCLAIN-COLEMAN whose telephone number is (571)270-1153.  The examiner can normally be reached on Monday-Friday 10 AM - 6:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/T.L.M/Examiner, Art Unit 1793                                                                                                                                                                                                        /LIEN T TRAN/Primary Examiner, Art Unit 1793